DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments, filed August 12, 2021, with respect to the 103 rejection have
been fully considered and are persuasive.
Applicant argues, the prior art does not disclose, teach or suggest "wherein a value of each pixel point in the vanishing-point probabilistic graphic is a number of images, with the vanishing-point located at the pixel point, within the N frames of images, and N is a positive integer greater than 1" as recited in amended independent claim 1 and similarly in amended independent claims 16 and 20.
In reply, the Examiner agrees.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-3, 5-7, 12-18 and 20-24 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Lee (US-2018/0056873-A1), teaches a vehicle-mounted camera pose estimation method (¶0008), comprising: performing lane line detection of a road on which a vehicle drives on the basis of a video stream of the road acquired by a vehicle-mounted camera (¶0011; ¶0037; ¶0055; ¶0057; Fig. 6A and ¶0059-0061); obtaining horizon information of the road according to a lane line detection result (¶0011; Fig. 1 and ¶0038; Fig. 6A, S607 and ¶0062); and obtaining pose information of the vehicle-mounted camera according to the horizon 
Liu et al. (US-2020/0293797-A1), teaches obtaining lane line pixel points belonging to lane lines of the road according to the lane line detection result acquired through a convolutional neural network algorithm (¶0005-0009; ¶0043-0044; ¶0057; ¶0078-0082; ¶0105); and performing the lane lines fitting according to the lane line pixel points to obtain lane line functions of the at least two lane lines (Fig. 3 and ¶0095; ¶0103-0109).
Cheng Jianwei (CN-106875448-A), teaches slope information of the horizon (¶0027; ¶0030; ¶0063; wherein the vehicle-mounted camera is mounted at any position on front windshield glass of the vehicle (Claim 6; ¶0011).
Agosta et al. (US-2014/0355879-A1), teaches the probabilistic graphic (¶0094; Fig. 8B and ¶0139).
Bovyrin et al. (US-2018/0324415-A1), teaches calibrating the vehicle-mounted camera according to the pose information (Fig. 1; ¶0012; Fig. 1 and ¶0016-0017; ¶0069); determining positioning information of the vehicle according to the pose information (Fig. 1 and ¶0023; ¶0069).
Zhang et al. (US-2010/0097455-A1), teaches the way-points information comprises a function of vehicle driving way-points (Fig. 12 and ¶0085-0086), the vehicle driving way-points 
Found references:  
Duan et al. (US-2019/0205664-A1), teaches detecting a lane line, and a medium (¶0002).
Tamura et al. (US-2015/0279017-A1), teaches the left and right lane line detection function of the stereo image and the function thereof as the left-right similar object detection module of that detects a left side object and a right side object (¶0061).
Zhang et al. (US-8,487,991-B2), teaches estimating a vanishing point in a roadway using a current image generated by a camera on a vehicle, determining a vanishing point based upon the matching and the exemplary vanishing points for each of the matched sample images, and utilizing the vanishing point to navigate the vehicle (Abstract). 
Van der Molen et al. (US-2017/0122762-A1), teaches extract scan lines data from images of a route, said scan line data comprising only a portion of the an image that extends along a scan line, and to store this data in memory together with respective positional data pertaining to the position of the device traveling along the route in a navigable network (Abstract). Van der Molen further teaches monitoring the position of a vanishing point in the view of the route and, to arrange the scan line at a predetermined position with respect to the hood line and the vanishing point (¶0030, ¶0033-0034).
When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "obtaining a vanishing-point probabilistic graphic according to a vanishing-point of the at least two lane lines within each of multiple frames of images comprised in the video stream, wherein a value of each pixel point in the vanishing-point probabilistic graphic is a number of images, with the vanishing-point located at the pixel point, within the N frames of images, and N is a positive integer greater than 1;" as recited by amended independent claim 1 (emphasis added) as described in the specification at figures 5-6 and at least at page 9-11.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/MICHAEL LE/Primary Examiner, Art Unit 2619